Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-12-00741-CV

                              In the INTEREST OF C.D.D. and I.A.D.

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-11332
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 27, 2013

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). Costs of appeal and appellate mediation will be taxed in accordance with the

agreement of the parties. See TEX. R. APP. P. 42.1(d).


                                                       PER CURIAM